Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 22, 2015

                                      No. 04-15-00220-CV

                                     IN THE INT OF JHL,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01904
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        It appears this court may not have jurisdiction over the appeal filed by Priscilla Levine.
This is an accelerated appeal and the notice of appeal must be filed within twenty days after the
judgment is signed in such an appeal. See TEX. R. APP. P. 26.1(b). Motions for new trial and
other specific post-judgment motions will not extend the time to perfect an accelerated appeal.
See TEX. R. APP. P. 28.1(b). In this case, the trial court signed its Order of Termination on June
20, 2014. Therefore, any notice of appeal was due on July 10, 2014. Priscilla Levine filed her
notice of appeal on April 10, 2015. Accordingly, Priscilla Levine’s notice of appeal was not
timely.

        It is therefore ORDERED that Priscilla Levine file no later than May 4, 2015 a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner. If
Priscilla Levine fails to respond within the time provided, her appeal will be dismissed. See TEX.
R. APP. P. 42.3(a), (c).

       All appellate filing dates are ABATED pending further orders from this court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court